Collier, J. (dissenting). — I am constrained to express my dissent from the conclusion reached by the majority of the court upon this application for a writ of habeas corpus. Such a writ is so sacred to the law, it is such a great writ that it is to be considered like the palladium of liberty, and no question of courtesy, comity, or propriety should for a moment be entertained when it is applied for to a court having jurisdiction to issue it. It is the freeman’s writ, and any suggestion of its denial to an American citizen illegally restrained of his liberty seems in conflict with the genius of our institutions. To the argument which proposes hesitation in its issuance because of propriety between courts, or because of propriety for any other reason, in time of peace, an American grown to the stature of these institutions is instinctively opposed. No man should be considered a criminal of so dark a dye, or should be able to defraud his government or his neighbor in so outrageous a manner, that any court could be induced to inflict injury to the vital principle that every inhabitant of this broad land shall breathe the free air of liberty until he is restrained according to law. It is one of the chiefest praises of the judiciary that, no matter how fiercely popular passion may rage, how red-handed a murderer may be, or how otherwise extreme any violation of law may be considered, it sits in calm deliberation to enforce the law and to make an offender’s act become a beacon light in the illumining of liberty’s path, instead of creating a precedent for the oppression of its followers. I therefore think that the argument that this court should withhold this writ, when our organic act gives jurisdiction to issue it, because petitioner should have applied to the judge of the district court, or because his alleged monumental and historical fraud calls grievously for redress, is unworthy of a moment’s consideration. No less opposed to the spirit of our law is the doctrine that, by implication and inference, reason may bring within the scope of a criminal statute offenses to which its letter does not extend. It has ever been held, under the common law and in this country, to be a cardinal principle, in the expounding or criminal statutes, that they should be read “in favorem vitae et libertatis,” and strictly as against the state. All construction and intendment are against the’ government and in favor of the accused, though not to the extent of emasculating or destroying a statute. The statute under which the accused is charged has a range very broad and comprehensive, and an utility distinctly manifest, even though it should be held not to reach the character of act described in the complaint upon which petitioner has been arrested and is now detained. No one will dispute that section 5438 of the United States Revised Statutes covers the presentation of false claims against the government for approval and payment by any officer or person given the authority to approve or pay the same, when the scienter is properly laid and proved. The question here is whether or not a suit begun in the court of private land claims, established by act of congress passed March 3, 1891, coinés within the purview of said section, where it appears that plaintiff recites in his petition that land within the exterior boundaries of an alleged grant claimed by him has been disposed of by the United States, and he claims the maximum per acre so disposed of. It is conceded by the attorney for the United States that but for said feature of the claim for land there could be no pretense that section 5438, Revised Statutes, would have any application whatever to the case at bar; and this court in its opinion also proceeds upon that theory. It seems to be minimizing substantials and magnifying accidentals to hold that this section, not otherwise applicable, becomes so by the presence of a provisional money feature in the suit. This feature, if it should ever become material in the litigation begun by the petitioner, becomes so because; of acts affecting the petitioner in invitum, and done, not by his procurement or consent, and possibly without his knowledge. This pecuniary feature only becomes material after the land sued for has been “decreed.” In other words, when plaintiff’s exterior boundaries shall have been adjudicated to him, he can obtain patent only to so much, above what the government has the right to pay him for, at $1.25 per acre, as he recovers, so that it, the govverment, may keep faith with those to whom it has already sold and granted some portions of claimant’s land. But the principle here involved arises above what, with respect to my associates, I deem a consideration too small for their intelligent attention; and this decision may, I fear, become a precedent for statutory construction harmful in the extreme. There can be no question here of collateral attack, if no offense'is charged, and I would wish no other authority than the one cited by the court of Ex parte Siebold, 100 U. S. 371: “A court will give relief on habeas corpus where there is want of jurisdiction over the person or the cause or some other matter rendering the proceedings void.” If no offense is charged, is there any “cause!” If there is no offense charged, are not the “proceedings void” as to every step! Also, I would cite the very case the opinion of this court rests on, as refuting the position that section 5438, Revised Statutes, refers to any such class of case as the bringing of a suit either in a constitutional or a legislative court for adjudication, judgment, or decree. U. S. v. Strobach, 48 Fed. Rep. 903. The compiler of that volume states the full force and effect of that case in the fifth syllabus as follows: “Although the act of a federal judge in-passing upon the accounts of a United States marshal in open court,' as required by act congress February 22, 1875, is, in a sense, the act of the court, yet, as his decision is subject to revision by the •accounting officers of the treasury, it is only quasi judicial, and therefore a presentation to him is a presentation to an officer in the civil service of the United States, within the meaning of section 5438.” It is “sticking in the bark” — with due respect I say it — to draw any other conclusion from that decision, and, indeed, the whole argument of the learned justice is an effort to avoid a result on demurrer which would have overturned the indictment, by showing that “open court” meant, in the statute there construed, a court in quasi'judicial matters only. No one can, I venture to say, carefully read that decision, without arriving at the conclusion that Judge Woods believed that in matters judicially determined section 5438 has no application whatever. It shocks our understanding to say that one of the three coordinate branches of this government — a court created, not for the approval of claims, but to adjudicate them, and, when adjudicated,, to enforce them — is “a person or officer in the civil service” of the government. The court is itself civil service, .and those who are in its service are officers and persons in the civil-service; that is, in its service. This opinion -being prepared on the day the majority opinion was submitted to me, then to be handed down, I am not given opportunity for more elaborate discussion of a decision which, I think, makes the most damaging precedent yet emanating from this court. I am authorized to say that the chief justice concurs in this dissent; but the views above expressed have not been submitted to him.